IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,535-01


                         EX PARTE JOEL ERIC HOLDER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 15-03-03172-CR(1) IN THE 221ST DISTRICT COURT
                          FROM MONTGOMERY COUNTY


         Per curiam.

                                            OPINION

         Applicant was convicted of murder and aggravated assault and sentenced to imprisonment

for life and twenty years, respectively. The Ninth Court of Appeals affirmed his convictions. Holder

v. State, Nos. 09-17-00014-CR & 09-17-00015-CR (Tex. App.—Beaumont Jan. 9, 2019) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art.

11.07.

         Applicant contends in a single ground that appellate counsel failed to timely inform him that

his convictions had been affirmed and advise him of his right to file pro se petitions for discretionary

review. Based on the record, the trial court found that Applicant was deprived of his right to file pro
                                                                                                   2

se petitions for discretionary review through no fault of his own

       Relief is granted. Applicant may file out-of-time petitions for discretionary review of the

judgments of the Ninth Court of Appeals in cause numbers 09-17-00014-CR and 09-17-00015-CR.

Should Applicant decide to file petitions for discretionary review, he must file them with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     September 16, 2020
Do not publish